Citation Nr: 0739551	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-39 948	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for hypothyroidism



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from July 1998 to 
September 2002.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland that, in part, 
granted service connection for hypothyroidism and assigned an 
evaluation of 10 percent, effective September 13, 2002.

In a July 2006 decision, the Board increased the initial 
evaluation for the appellant's hypothyroidism disability.  
The Board also remanded the issue of entitlement to an 
evaluation in excess of 30 percent; the case has now been 
returned to the Board for appellate review.  

As previously noted, the Board increased the appellant's 
thyroid disability evaluation during the pendency of the 
appeal, from 10 percent to 30 percent, effective from 
September 12, 2002; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial rating that was 
assigned for his thyroid disability when service connection 
was granted.  The appellant is, in effect, asking for a 
higher rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the rating issue is as set out on the 
title page.


FINDING OF FACT

The appellant's thyroid disability is manifested by 
complaints of fatigue, constipation, cold intolerance and 
mental sluggishness, but it is not productive of weight gain, 
muscular weakness, cardiovascular involvement or bradycardia.

CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for hypothyroidism have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In July 2006, the appellant was provided the "content-
complying notice to which he was entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  The claim was 
subsequently readjudicated in a supplemental statement of the 
case.  Consequently, the Board does not find that any late 
notice under the pertinent law requires remand to the RO, as 
the veteran has not been prejudiced from the untimely notice.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2007) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in March 2007 and 
the claim was readjudicated by way of a July 2007 
supplemental statement of the case. Therefore, the veteran 
has not been prejudiced with respect to the time of this 
Dingess notice.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service medical records.  The appellant submitted copies of 
various internet and medical articles concerning 
hypothyroidism.  The appellant was afforded a VA medical 
examination in July 2004.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
that accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's service medical records reveals 
that the appellant sought treatment, in November 2000, for 
complaints of fatigue and increased cold intolerance.  He 
denied changes in his bowel movements, changes in his weight 
and changes of his skin or hair.  The clinical assessment was 
subclinical hypothyroidism.  The appellant was subsequently 
prescribed medication for his thyroid condition.  He 
underwent a service separation examination in September 2002; 
at that time, the appellant weighed 150 pounds.

The appellant underwent a VA medical examination in July 
2004; he reported experiencing constipation, feeling 
lethargic and lacking energy and said that he was on thyroid 
medication.  He also said that he had not been absent for any 
illness, injury or sickness during the previous 12 months.  
The appellant stated that he biked three times a week for 30 
minutes, that he did yard work and that he played with his 
child.  On physical examination, the appellant weighed 145 
pounds and he denied any recent change in his weight.  There 
was no thyromegaly.  His pulse was 70 beats per minute.  
There was a normal sinus rhythm and a normal S1 with no 
murmur or gallop.  The appellant had no edema or cyanosis.  
The examiner rendered a diagnosis of hypothyroidism 
controlled with medication.  

The appellant has submitted written statements in which he 
reports experiencing fatigability, constipation, mental 
sluggishness and cold intolerance.  In a May 2007 letter, he 
also reported sleepiness and muscular weakness.  He 
specifically stated that he had not yet developed "any 
degree of cardiovascular involvement" as a result of his 
hypothyroidism.

The appellant's service-connected thyroid disorder has been 
rated under Diagnostic Code 7903, Hypothyroidism.  Under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7903, a 30 
percent rating requires that the condition be manifested by 
fatigability, constipation and mental sluggishness.  To 
warrant a 60 percent rating under this code, the disability 
must be productive of muscular weakness, mental disturbance 
and weight gain.  Finally, a 100 percent rating is warranted 
when the condition is manifested by cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute) and sleepiness.  

Absent clinical indications of muscular weakness, weight 
gain, cardiovascular involvement and bradycardia (less than 
60 beats per minute), a higher rating is not warranted.  
These findings have not been demonstrated in the objective 
clinical evidence of record.  Thus while at least one of the 
requirements (mental disturbance) for a 60 percent rating and 
for a 100 percent rating are met, they are not all met.  The 
Board notes that this case is distinguishable from the 
situation in Mauerhan v. Principi, 16 Vet. App. 436 (2002), 
where the Court found that the use of the term "such as" in 
the rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Here, the criteria enumerated for the 60 and 100 
percent ratings are stated in the conjunctive, i.e. muscular 
weakness, mental disturbance and weight gain are required for 
60 percent.  Likewise, cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia and sleepiness 
are required for 100 percent.  Therefore, the Board believes 
that weight gain must be shown in conjunction with muscular 
weakness and mental disturbance.  There is no clinical 
evidence of record that the appellant has experienced any 
weight gain - if anything, the record shows a slight decrease 
from 150 pounds to 145 pounds and the appellant denied any 
recent change in weight at his July 2004 VA examination.  
While the appellant has reported muscular weakness, there is 
no clinical evidence of any loss of muscle strength.  
Likewise, each of the listed symptoms must be shown for the 
higher 100 percent evaluation and there is no clinical 
evidence of any cardiac or cardiovascular involvement.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Because the criteria required for a rating 
in excess of 30 percent have not been shown, the Board finds 
that such a rating is not warranted.

In finding the currently assigned 30 percent evaluation is 
appropriate, the Board notes that the medical evidence shows 
the appellant continues to take the thyroid medication and 
that he complains of fatigue, cold intolerance, constipation 
and mental sluggishness.  However, these symptoms are already 
contemplated in the 30 percent rating.  Absent clinical 
evidence of symptoms such as muscular weakness and weight 
gain, a higher evaluation is not for application.  Moreover, 
there are no objective findings indicating cardiovascular 
involvement or bradycardia and the appellant himself has 
recently reported that he has not developed any degree of 
cardiovascular involvement.  To the extent the appellant may 
have attributed various psychiatric symptoms to his thyroid 
condition, the Board notes that he is currently service-
connected for depression.  As such, the requirements for a 60 
percent rating under Diagnostic Code 7903 have not been met. 

The appellant contends that his hypothyroidism disability is 
more severe than the 30 percent evaluation assigned when 
service connection was awarded.  However, while the appellant 
is a medical doctor, he is an anesthesiologist and it has not 
been shown that he has the requisite competence to render an 
opinion as to matters relating to the endocrine system.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Moray v. 
Brown, 2 Vet. App. 211, 214 (1993).

Because this is an appeal from the initial rating for the 
thyroid disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this instance, the record 
does not show varying levels of disability and, therefore, 
does not support the assignment of any different ratings 
between the grant of service connection and the present.

The findings needed for an initial evaluation in excess of 30 
percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Board finds no evidence that the appellant's service-
connected thyroid disability has presented such an unusual or 
exceptional disability picture as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  There is no evidence that his service-
connected disability interfered markedly with employment in a 
way not contemplated by the schedular rating.  Nor is there 
any evidence that the thyroid disability has caused repeated 
hospitalizations, or that the appellant has needed extensive 
outpatient treatment for the disability, or that there were 
any other exceptional characteristics that would not be 
addressed by the schedular rating criteria.  In fact, the 
appellant reported at his July 2004 VA medical examination 
that he had not been absent for any illness, injury or 
sickness during the previous 12 months.  Furthermore, the 
appellant has reported having a busy work schedule; for 
example, in a May 2004 letter, he said that he had "a lot of 
24-hour on-call responsibilities".  Thus marked interference 
with employment has not been shown.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his 
hypothyroidism.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating for that disability is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (when evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).


ORDER


Entitlement to an initial evaluation in excess of 30 percent 
for the appellant's hypothyroidism disability is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


